DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-8, 11-17, and 20 have been considered but are moot in view of the new ground of rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, and 11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin et al. (US 6,798,049; hereinafter “Shin”) in view of Hatano et al. (US PGPub 2006/0226527).
Re claim 1: Shin teaches (e.g. figs. 5c and 5d) a semiconductor device package, comprising: an interposer substrate (circuit board 10; e.g. column 12, line 64) with an opening (opening 16; e.g. column 13, line 14) extending through the interposer substrate (10) from a first outer surface (upper surface of 10; hereinafter “1OS”) to a second outer surface (bottom surface of 10; hereinafter “2OS”); a first semiconductor die (chip 2; e.g. column 13, line 16) attached to the first outer surface (1OS) of the interposer substrate (10) over the opening (16); a second semiconductor die (chip 1; e.g. column 13, lines 27-28) attached to the first semiconductor die (2) and disposed within the opening (16); and wire bonds (20) electrically connecting the second semiconductor die (1) to bond pads (bond fingers 12 on the 2OS; e.g. column 13, line 37) on the second outer surface (2OS) of the interposer substrate (10).
Shin discusses at column 11, line 31-33 it is contemplated by Shin that each of the chips 1, 2, 3, 4 could be thinned by backside etching of each chip but there are no explicit example of how such an arrangement would be structured.
Therefore, it may be considered that Shin is silent as to explicitly teaching the second semiconductor die having a first die surface attached to the first semiconductor die and a second die surface opposite the first die surface and positioned between the first outer surface and the second outer surface.
Hatano teaches (e.g. fig. 2) the second semiconductor die (3) having a first die surface (bottom surface of 3 which faces up in fig. 2) attached to the first semiconductor die (2 of Shin) and a second die surface (top surface of 3 which faces down in fig. 2) opposite the first die surface (bottom surface of 3) and positioned between the first outer surface (1OS of Shin which is equivalent to upper surface of 7) and the second outer surface (2OS of Shin which is equivalent to lower surface of 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thinned second die where the die thickness is smaller than the thickness of the interposer substrate as taught by Hatano in the device of Shin in order to have the predictable result of further reducing the weight of the device, as envisioned by Shin’s disclosure of it being know to thin the dies prior to dicing and packaging.
Re claim 2: Shin teaches the semiconductor device package of claim 1 further comprising a third semiconductor die (chip 3; e.g. column 13, line 16) attached to the first semiconductor die (2) opposite the first outer surface (1OS).
Re claim 3: Shin teaches the semiconductor device package of claim 2, wherein the third semiconductor die (3) is electrically coupled to the second semiconductor die (1) by one or more interconnects (wirebonds 20 connect at least power and ground sources to each of the chips 3 and 1).
Re claim 4: Shin teaches the semiconductor device package of claim 3, wherein the one or more interconnects comprise wirebonds (20) and/or through-silicon vias.
Re claim 5: Shin teaches the semiconductor device package of claim 2 wherein the third semiconductor die (3) is separated from the second semiconductor die (1) by a spacer (adhesive 34; e.g. column 12, line 17).
Re claim 6: Shin teaches the semiconductor device package of claim 1, wherein the first semiconductor die (2) completely overlaps the opening (16).
Re claim 7: Shin teaches the semiconductor device package of claim 1, wherein the opening (16) is centrally located (16 is central as can be seen in fig. 5D) on the interposer substrate (10).
Re claim 8: Shin teaches the semiconductor device package of claim 1, wherein the first semiconductor die (2) comprises a NAND memory die (memory chip 2 is known to be flash memory; e.g. column 1, line 55) and wherein the second semiconductor die (1) comprises a controller (chips can have various functions and a memory chip and a logic chip can be stacked in a single package; e.g. column 9, lines 59-61).
Re claim 11: Shin teaches the semiconductor device package of claim 1, wherein the opening (16) has a first planform area and wherein the second semiconductor die (1) has a second planform area substantially the same (1 and 16 are substantially the same planform insomuch as is shown in fig. 3 of the instant application) as the first planform area.

Claims 12-17, and 20 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shin in view of and Wallace (US 6,639,309), Spielberger et al (US 6,005,778; hereinafter “Spielberger”), and Hatano.
Re claim 12: Shin teaches (e.g. figs. 5c and 5d) a semiconductor device package, comprising: an interposer substrate (circuit board 10; e.g. column 12, line 64) with an opening (opening 16; e.g. column 13, line 14) extending through the interposer substrate (10) from a first outer surface (upper surface of 10; hereinafter “1OS”) to a second outer surface (bottom surface of 10; hereinafter “2OS”); a stack of dies (chips 2, 3; e.g. column 13, line 16) attached to the first outer surface (1OS) of the interposer substrate (10) over the opening (16); a bottom die (chip 1; e.g. column 13, lines 27-28) attached to the stack of dies (2, 3) and disposed within the opening (16); and wire bonds (20) electrically connecting the bottom die (1) to bond pads (bond fingers 12 on the 2OS; e.g. column 13, line 37) on the second outer surface (2OS) of the interposer substrate (10).
Shin teaches that chips can have various functions such as a memory chip and a logic chip can be stacked in a single package (e.g. column 9, lines 59-61) but may be considered as being silent as explicitly teaching the stack of dies 2, 3 are a stack of memory dies and that the bottom die is a controller die.
Wallace teaches (e.g. fig. 2c) memory dies (memory die 144; e.g. column 3, line 5) and controller dies (controller die 120; e.g. column 3, line 1) being formed within a single package.
Spielberger teaches (e.g. fig. 1) a stack of memory dies (20 and 40 are stacked chips such as memory chips; e.g. column 3, lines 13-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the memory and controller dies in the same package as taught by Wallace and the stack of memory dies as taught by Spielberger in the device of Shin in order to have the predictable result of using a known arrangement resulting in a smaller overall package with increased functionality (see column 1, line 24 of Wallace) and in order to have the predictable result of using stacked memory dies in order to increase memory capacity without increasing device footprint (see column 1, line 14 of Spielberger), respectively.
Shin discusses at column 11, line 31-33 it is contemplated by Shin that each of the chips 1, 2, 3, 4 could be thinned by backside etching of each chip but there are no explicit example of how such an arrangement would be structured.
Therefore, it may be considered that Shin is silent as to explicitly teaching the controller die having a first die surface attached to the stack of memory dies and a second die surface opposite the first die surface and positioned between the first outer surface and the second outer surface.
Hatano teaches (e.g. fig. 2) the controller die (3 of Hatano which would be equivalent to 1 of Shin) having a first die surface (bottom surface of 3 which faces up in fig. 2) attached to the stack of memory dies (2 of Shin or 20, 40 of Spielberger) and a second die surface (top surface of 3 which faces down in fig. 2) opposite the first die surface (bottom surface of 3) and positioned between the first outer surface (1OS of Shin which is equivalent to upper surface of 7) and the second outer surface (2OS of Shin which is equivalent to lower surface of 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thinned second die where the die thickness is smaller than the thickness of the interposer substrate as taught by Hatano in the device of Shin in view of Wallace and Spielberger in order to have the predictable result of further reducing the weight of the device, as envisioned by Shin’s disclosure of it being know to thin the dies prior to dicing and packaging.
Re claim 13: Shin in view of Wallace and Spielberger teaches the semiconductor device package of claim 12, wherein the stack of memory die (20, 40 of Spielberger) are electrically coupled to one another (some pads of both memory chips would be bonded in parallel; e.g. column 3, lines 13-15 of Spielberger) and to the interposer substrate (10 of Shin, 14 of Spielberger) by one or more interconnects (20 of Shin, 28 of Spielberger).
Re claim 14: Shin in view of Wallace and Spielberger teaches the semiconductor device package of claim 13, wherein the one or more interconnects (20 of Shin, 28 of Spielberger) comprise wire bonds (20 of Shin are wirebonds) or through-silicon vias (TSVs).
Re claim 15: Shin in view of Wallace and Spielberger teaches the semiconductor device package of claim 12, wherein the opening (16) has a first planform area and wherein the controller die (1 of Shin, 120 of Wallace) has a second planform area substantially the same (1 and 16 are substantially the same planform insomuch as is shown in fig. 3 of the instant application) as the first planform area.
Re claim 16: Shin in view of Wallace and Spielberger teaches the semiconductor device package of claim 12, wherein the stack of memory dies (2, 3 of Shin, 20, 40 of Spielberger) completely overlaps the opening (16 of Shin).
Re claim 17: Shin in view of Wallace and Spielberger teaches the semiconductor device package of claim 12, wherein the opening (16 of Shin) is centrally located on the interposer substrate (10 of Shin).
Re claim 20: Shin teaches (e.g. figs. 5c and 5d) a semiconductor device package, comprising: an interposer substrate (circuit board 10; e.g. column 12, line 64) with an opening (opening 16; e.g. column 13, line 14) extending through the interposer substrate (10) from a first outer surface (upper surface of 10; hereinafter “1OS”) to a second outer surface (bottom surface of 10; hereinafter “2OS”); a stack of dies (chips 2, 3; e.g. column 13, line 16) disposed over the opening (16) and having a lower surface (lower surface of 2; hereinafter “LS”) attached to the first outer surface (1OS) of the interposer substrate (10) along a periphery of the opening (16); a bottom die (chip 1; e.g. column 13, lines 27-28) attached to the lower surface (LS) of the stack of dies (2, 3) and disposed at within the opening (16); and wire bonds (20) electrically connecting the bottom die (1) to bond pads (bond fingers 12 on the 2OS; e.g. column 13, line 37) on the second outer surface (2OS) of the interposer substrate (10).
Shin teaches that chips can have various functions such as a memory chip and a logic chip can be stacked in a single package (e.g. column 9, lines 59-61) but may be considered as being silent as explicitly teaching the stack of dies 2, 3 are a stack of memory dies and that the bottom die is a controller die.
Wallace teaches (e.g. fig. 2c) memory dies (memory die 144; e.g. column 3, line 5) and controller dies (controller die 120; e.g. column 3, line 1) being formed within a single package.
Spielberger teaches (e.g. fig. 1) a stack of memory dies (20 and 40 are stacked chips such as memory chips; e.g. column 3, lines 13-22).
It would have been obvious to one of ordinary skill in the art at the time of the invention to use the memory and controller dies in the same package as taught by Wallace and the stack of memory dies as taught by Spielberger in the device of Shin in order to have the predictable result of using a known arrangement resulting in a smaller overall package with increased functionality (see column 1, line 24 of Wallace) and in order to have the predictable result of using stacked memory dies in order to increase memory capacity without increasing device footprint (see column 1, line 14 of Spielberger), respectively.
Shin discusses at column 11, line 31-33 it is contemplated by Shin that each of the chips 1, 2, 3, 4 could be thinned by backside etching of each chip but there are no explicit example of how such an arrangement would be structured.
Therefore, it may be considered that Shin is silent as to explicitly teaching the controller die having a first die surface attached to the stack of memory dies and a second die surface opposite the first die surface and positioned between the first outer surface and the second outer surface.
Hatano teaches (e.g. fig. 2) the controller die (3 of Hatano which would be equivalent to 1 of Shin) having a first die surface (bottom surface of 3 which faces up in fig. 2) attached to the stack of memory dies (2 of Shin or 20, 40 of Spielberger) and a second die surface (top surface of 3 which faces down in fig. 2) opposite the first die surface (bottom surface of 3) and positioned between the first outer surface (1OS of Shin which is equivalent to upper surface of 7) and the second outer surface (2OS of Shin which is equivalent to lower surface of 7).
It would have been obvious to one of ordinary skill in the art at the time of effective filing, absent unexpected results, to use the thinned second die where the die thickness is smaller than the thickness of the interposer substrate as taught by Hatano in the device of Shin in view of Wallace and Spielberger in order to have the predictable result of further reducing the weight of the device, as envisioned by Shin’s disclosure of it being know to thin the dies prior to dicing and packaging.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE Y MIYOSHI whose telephone number is (571)270-1629. The examiner can normally be reached M-F, 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571) 270-5484. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822